Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending.
Claims 1-14 are rejected below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it doesn’t belong to any of the categories.  Although, the preamble states that the claim is a method, it lacks any clear steps. As such it does not appear to be in one of the four categories of patent eligible subject matter.
Claim 14 states a computer readable storage medium but this term is not readily defined in the specification and therefore can be interpreted as a transitory signal.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As pointed out above the independent claim seems to lack clear methods steps.  One could make the argument that the entire claim is a large preamble, and since it wouldn’t be given weight any system that has a method of control would satisfy the claims.  The Examiner does not believe that is the Applicant’s intent, however, the claims need to be amended to show clear method steps.  Regards, it is unclear what is being claimed.
As to claim 3 it is unclear how the influence on the system “dominates” the influence the control action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 6-8, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa (U.S. 2005/0096758) in view of Grinchnik (U.S. Pat. 7,505,949).

Takezawa teaches the following:
As to claim 1, Takezawa teaches a method for controlling a technical system, wherein a)    a system state of the technical system continually detected[0075], b)    by a trained first control model, a subsequent state the technical system is predicted on the basis of a detected system state[0033, 0034], c)    a distance value is determined for a distance between the predicted subsequent state and an actually occurring system state[0034 M], d)    a second control model used data from the first control model to predict the distance value on the basis of a detected system state, and on the basis of a control action for controlling the technical system[0034 P]. f)    the modified subsequent state generated as an output for the control of the technical system.
As to claim 2, Takezawa teaches at least one of the first and the second control model comprises a neural network, a Gaussian process, a support vector machine, a data-driven trainable regression model, a physical model and/or a decision tree[0063].
As to claim 6, Takezawa teaches wherein the first control model detected system states of the technical system [0034 the data being input].

As to claim 8, Takezawa teaches wherein at least one of in the training of the first control model in the prediction of the subsequent state, the control action is not considered (fig 1 and the corresponding paragraphs).
As to claim 12, Takezawa teaches control device for the control of a technical system, which is designed to execute a method as claimed in claim 1[0014].
As to claim 13, Takezawa teaches computer program product comprising a computer readable hardware storage device having computer readable program Implement a method which is designed to execute a method as claim 1 [0014].
As to claim 14, Takezawa teaches computer-readable storage medium containing a computer program product as claimed in claim 13 [0014].

Takezawa teaches most of the claimed invention, but fails to explicitly teach that second model is a trained model and e).  However, this is an obvious variation as taught by Grichnik as follows:
As to claim 1, Grichnik teaches that the second model is a trained model (fig. 5a elements 304) and e)    a subsequent state predicted by the first control model is 


It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Takezawa with Grichnik.  The motivation to combine is that Grichnik teaches training the second model allows for more accurate output parameters for a technical system (fig. 5a element 306, col. 11 line 61 – col. 12 line 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ragwitz teaches a wind turbine and using a trained model to determine error.
Schimert teaches a training model that determines a distance value.
Li teaches residual forecasting by means of a NN.
Klimasauskas teaches NN that s trained to predict residuals between the primary and target variables. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/           Primary Examiner, Art Unit 2119